UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6323



WILLIE JAMES JONES,

                                              Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA; YORK COUNTY; YORK
COUNTY SHERIFF’S DEPARTMENT; CHESTER COUNTY;
CHESTER COUNTY SHERIFF’S DEPARTMENT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-01-4590-2-23)


Submitted:   June 20, 2002                 Decided:   June 26, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willie James Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Jones, a South Carolina inmate, appeals the district

court’s order dismissing his 42 U.S.C.A. § 1983 (West Supp. 2001)

complaint.     Jones’s   case   was   referred   to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).          The magistrate judge

recommended that relief be denied and advised Jones that failure to

file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Jones failed to object to the magistrate

judges recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.          See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).       Jones has waived appellate review by

failing   to   file   objections      after   receiving    proper   notice.

Accordingly, we affirm the judgment of the district court.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2